                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

    JEREMY BOCAGE, INDIVIDUALLY                                                            CIVIL ACTION
    AND ON BEHALF OF ALL OTHERS
    SIMILARLY SITUATED                                                                          NO: 17-6124

    VERSUS                                                                                     SECTION: T

    M-I, L.L.C. D/B/A M-I SWACO

                                                  ORDER

        Before the Court is a motion to sever1 and reply2 filed by the defendant, M-I, L.L.C. d/b/a

MI Swaco (“M-I”). The motion is opposed3 by the plaintiffs, Jeremy Bocage, Robert Armstrong,

Mike Aucoin, Ernest Badeaux, Jr., David Buford, Brian Carbo, Maxcillian Danos, III, Kenneth

Kidder, Terry Leeper, Ricky Livingston, Harry Mankel, Bradley McKay, Martin Ranstead, James

Smith, Steven Sonnier, Larry Williamson (collectively, “Plaintiffs”). The motion was also opposed

by the following plaintiffs who have been dismissed from the case: Kenneth Abbas, Phillip Palmer,

Garret Richard, Dominique Trahan, and Elwin Thomas.4

        The motion to sever is DENIED AS MOOT with respect to Kenneth Abbas, Phillip

Palmer, Garret Richard, Dominique Trahan, and Elwin Thomas.5 For the following reasons, the

motion to sever is DENIED with respect to the remaining Plaintiffs.

                        FACTUAL AND PROCEDURAL BACKGROUND

        This lawsuit involves Plaintiffs’ claims against M-I for alleged violations of the Fair Labor

Standards Act (“FLSA”). M-I is an oilfield service company that specializes in producing drilling



1
  R. Doc. 58.
2
  R. Doc. 64.
3
  R. Doc. 60.
4
  R. Doc. 60.
5
  Kenneth Abbas, Phillip Palmer, Garret Richard, Dominique Trahan were dismissed without prejudice, R. Doc. 98.
Elwin Thomas was dismissed without prejudice, R. Doc. 87.


                                                       1
fluid systems designed to improve performance of oil and gas well drilling operations. Plaintiffs

are former M-I employees who regularly worked more than 40 hours per week as Drilling Fluid

Specialists (“DFS”). DFS are responsible for ensuring that the properties of drilling fluid are within

designated specifications. Plaintiffs allege that M-I improperly classified them as “exempt” from

FLSA’s overtime requirements, and that, as a result, they did not receive overtime pay of time and

a half as required by FLSA. Instead, Plaintiffs were paid a fixed sum that does not account for the

overtime hours worked. Plaintiffs seek to recover unpaid overtime wages under the FLSA.

         On June 24, 2017, Plaintiff Jeremy Bocage (“Bocage”) filed a complaint asserting a FLSA

collective action on behalf of himself and other similarly situated individuals. 6 On September 20,

2017, the Court signed a consent judgment ordering the collective action claims be dismissed with

prejudice and that the matter proceed as an individual action brought solely by plaintiff, Bocage.7

         On January 3, 2018, Bocage filed a motion for leave to file a First Amended Complaint,

seeking to add 21 individuals as plaintiffs.8 In support of his motion, Bocage alleged the claims

arise out the same transaction or occurrence because the individuals were all employed as DFS,

had similar job requirements, had similar pay provisions, and were all subject to the same

company-wide practices and policies. 9 M-I opposed the amendment, contending the factual

circumstances for each proposed plaintiff precluded joinder under Fed. R. Civ. P. 20.10 M-I pointed

out that the proposed plaintiffs hail from all over the country, did not work on the same rig, had

different levels of experience, and had different supervisors.11 The Court granted the motion for

leave finding that, at the early stage of the litigation, the amended complaint “sufficiently alleges



6
  R. Doc. 1.
7
  R. Doc. 14.
8
  R. Doc. 17.
9
  R. Doc. 17-1.
10
   R. Doc. 20.
11
   R. Doc. 20-1, p.3.


                                                  2
causes of action that arise out of the same transaction or occurrence and will raise common issues

of law and fact.”12

         On March 3, 2019, M-I filed a motion to sever Plaintiffs’ claims into 21 separate trials to

avoid jury confusion and prejudice to M-I.13 On July 3, 2019, the Court dismissed Elwin Thomas’s

claims without prejudice.14 On July 11, 2019, the Court dismissed the claims of Kenneth Abbas,

Phillip Palmer, Garret Richard, and Dominique Trahan without prejudice. 15 Because their claims

have been dismissed, the motion to sever is moot with respect to Elwin Thomas, Kenneth Abbas,

Phillip Palmer, Garret Richard, and Dominique Trahan. The motion to sever now applies to the 16

remaining Plaintiffs.

         M-I contends Plaintiffs’ claims should be severed because they do not arise out of the same

transaction or occurrence and are not based on a common question of law or fact. M-I claims

Plaintiffs have little in common in that they were hired at different times, worked apart, and were

employed at different levels of DFS.16 Additionally, M-I argues that 15 of the Plaintiffs are exempt

from FLSA’s overtime provisions under the highly compensated employee exemption and that all

16 Plaintiffs are exempt under the administrative exemption. 17 M-I asserts that determining

whether an FLSA exemption applies to each of the Plaintiffs requires an individualized analysis

of the work performed by each individual, and that severance is, therefore, appropriate in this case.

         Plaintiffs oppose the motion to sever. 18 Plaintiffs maintain joinder is appropriate in this

case because Plaintiffs were all employed by M-I as DFS, all had the same general responsibilities,

all had similar pay provisions, and all were subject to M-I’s company-wide practices of failing to


12
   R. Doc. 28, p.9.
13
   R. Doc. 58.
14
   R. Doc. 87.
15
   R. Doc. 98.
16
   R. Doc. 58-1, p.p.7-8.
17
   R. Doc. 58-1, p.10.
18
   R. Doc. 60.


                                                  3
pay them overtime.19 In addition, Plaintiffs claim if the Court finds severance is appropriate, the

cases should only be severed into two cases; one for Plaintiffs who are allegedly exempt under the

highly compensated employee exemption and one for Plaintiffs who are not exempt under the

highly compensated employee exemption.


                                          LAW AND ANALYSIS

         This Court allowed the joinder of the Plaintiffs pursuant to Fed. R. Civ. P. 20(a)(1).20 Fed.

R. Civ. P. 20(a)(1) provides that plaintiffs may be joined when they assert any right to relief

“arising out of the same transaction, occurrence, or series of transactions or occurrences,” and if

there is “any question of law or fact common to all plaintiffs.” Fed. R. Civ. P. 21 governs

misjoinder and provides that a “court may also sever any claim against a party.” A district court

has “broad discretion” to permit or deny Rule 21 severance,21 and may sever an action if it is

misjoined or might otherwise cause delay or prejudice.22 Courts may also consider interests of

judicial economy, such as whether identical witnesses or documentary proof support each claim.23

A district court also has discretion to sever claims under Fed. R. Civ. P. 42(b), “[f]or convenience,

to avoid prejudice, or to expedite and economize.”

        In Acevedo v. Allsup's Convenience Stores, Inc., 600 F.3d 516, 522 (5th Cir. 2010), for

example, the district court held the claims of 800 plaintiffs who worked at 300 different stores

were too dissimilar to proceed jointly, except that the plaintiffs who had worked at the same store

could proceed in a single lawsuit. The Fifth Circuit Court of Appeals affirmed the district court’s



19
   R. Doc. 60-1, pp.3-4.
20
   R. Doc. 31.
21
   Anderson v. Red River Waterway Comm'n, 231 F.3d 211, 214 (5th Cir. 2000) (citing Brunet v. United Gas
Pipeline Co., 15 F.3d 500, 505 (5th Cir. 1994)); see also In re Vioxx Prods. Liab. Lit., MDL No. 1657, 2008 WL
4681368, at *8 (E.D. La. Oct. 21, 2008).
22
   Applewhite v. Reichhold Chemicals, Inc., 67 F.3d 571, 574 (5th Cir. 1995).
23
   See Adams v. Big Lots Stores, Inc., No. 08-4326, 2009 WL 2160430, at *2 (E.D. La. July 16, 2009).


                                                        4
ruling the employees could not join in a single action, noting the district court’s wide discretion

and the “divergent working conditions at each store and the different defenses applicable to each

plaintiff’s claims.”24

         In Allen v. Atl. Richfield Co., 724 F.2d 1131 (5th Cir.1984), relied upon by Plaintiffs, 22

plaintiffs were allowed to proceed jointly as named plaintiffs in a single lawsuit against their

employer. The Allen plaintiffs were security guards who brought suit against their employer

alleging they were entitled to overtime paid under the FLSA. Although the Fifth Circuit did not

expressly consider whether joinder of the plaintiffs was proper, the Fifth Circuit noted the

importance of the number of plaintiffs, citing Allen in its Acevdeo opinion.25

         The Court finds that the Plaintiffs’ claims arise out of the same transaction or occurrence

and will raise common issues of law and fact. The Plaintiffs all held the same title, DFS, and had

the same job responsibilities while employed with M-I. The Plaintiffs’ FLSA claims are all based

on the assertion that Plaintiffs worked more than 40 hours per week but were not payed overtime.

The common issues of law and fact raised by Plaintiffs’ claims include whether M-I is an enterprise

engaged in commerce under the FLSA, whether plaintiffs were essential to M-I’s business, and

whether Plaintiffs are exempt from the FLSA under the highly compensated employee exemption

or the administrative exemption. M-I has not established that it will be prejudiced if the Plaintiffs’

claims are not severed. Additionally, there will be an overlap of witnesses and documentary

evidence to establish the Plaintiffs’ responsibilities and M-I’s company-wide policies. Judicial




24
  Acevedo v. Allsup's Convenience Stores, Inc., 600 F.3d 516, 522 (5th Cir. 2010).
25
  “We have previously allowed twenty-two security guards who worked at the same petroleum refinery to join their
FLSA claims under Rule 20, see Allen v. Atl. Richfield Co., 724 F.2d 1131, 1132–33, 1135 (5th Cir.1984), but Acevedo
fails to cite any cases in which a group of plaintiffs even remotely as numerous as 800 were able to join their claims.”
Acevedo v. Allsup's Convenience Stores, Inc., 600 F.3d 516, 522 (5th Cir. 2010).


                                                           5
economy will be served by maintaining the case as a single lawsuit rather than severing the claims

into 16 separate lawsuits.

                                              CONCLUSION

        Accordingly, for the foregoing reasons, IT IS ORDERED that the motion to sever26 is

DENIED. The motion to sever is DENIED AS MOOT with respect to Kenneth Abbas, Phillip

Palmer, Garret Richard, Dominique Trahan, and Elwin Thomas.27



        New Orleans, Louisiana, on this 8th day of August, 2019.




                                                              GREG GERARD GUIDRY
                                                            UNITED STATES DISTRICT JUDGE




26
  R. Doc. 58.
27
  Kenneth Abbas, Phillip Palmer, Garret Richard, Dominique Trahan were dismissed without prejudice, R. Doc. 98.
Elwin Thomas was dismissed without prejudice, R. Doc. 87.


                                                       6
